F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                         July 25, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                       No. 06-2243
          v.                                             (D. of N.M .)
 JO SE D E JESU S R OM ER O-A COSTA,              (D.C. No. CR-06-155-WJ)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **


      Jose Romero-Acosta pleaded guilty to being in possession with intent to

distribute 100 grams or more of a mixture or substance containing heroin, in

violation of 21 U .S.C. §§ 841(a)(1) and 841(b)(1)(B). This crime carries a

statutory minimum of five years and a maximum of forty years. 21 U.S.C.

§ 841(b)(1)(B). As part of his plea agreement, Romero-Acosta acknowledged that




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
the district court may impose a sentence within the five to forty-year range. At

sentencing, the district court sentenced him to the statutory minimum of five

years. Romero-A costa filed a Notice of Appeal in the matter.

      On appeal, Romero-Acosta’s counsel filed an Anders 1 brief after concluding

that there was no meritorious issue on appeal. W e have independently reviewed

the record, and agree. Romero-Acosta’s plea agreement and sentencing transcript

support beyond any doubt the conclusion that he knowingly and voluntarily

entered into a plea of guilty with a statutory minimum sentence of five years.

      Finding that his plea agreement was knowingly and voluntarily made and

that his sentence within the statutorily-required range was reasonable, we find no

merit in Romero-Acosta’s appeal. W e hereby DENY this appeal. W e also

GRANT Romero-A costa’s counsel’s motion to withdraw from the case.

                                       Entered for the Court,

                                       Timothy M . Tymkovich
                                       Circuit Judge




      1
        Anders v. California, 386 U .S. 738 (1967) (authorizing counsel to request
permission to withdraw where counsel conscientiously examines a case and
determines that an appeal would be w holly frivolous).

                                         -2-